Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 27, 2022

                                      No. 04-21-00512-CV

                                 MR. W FIREWORKS, INC.,
                                         Appellant

                                                v.

                       CONCHO ACQUISITION PARTNERS, LLC,
                                   Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-03698
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
       Appellant’s reply brief is currently due June 30, 2022. On June 23, 2022, appellant filed a
motion requesting an extension of time to file the reply brief until August 1, 2022. After
consideration, we GRANT appellant’s motion and ORDER appellant to file its reply brief by
August 1, 2022.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court